DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patement (US Patent No. 6,149,340).
Regarding claim 1, Patement discloses a traffic monitoring arrangement (Figs. 1a and 1b) having a housing 1 which has a first housing component 5 and at least one second housing component 2, characterized in that wherein the first housing component and the second housing component are connected to one another by at least one flexible sling gear 9 and the traffic monitoring arrangement has at least one predetermined breaking point 2 which in relation to a local connection region which is provided by the second housing component and to which the flexible sling gear is fastened is located on a side of the traffic monitoring arrangement that faces away from the first housing component.
Regarding claim 2, Patement further discloses a landing region (e.g. behind the stop sign arrangement) for landing the traffic monitoring arrangement in the ground, wherein the landing region in relation to the predetermined breaking point is disposed on a side that faces away from the local connection region.  See Fig. 1b.
Regarding claim 3, in Patement, the traffic monitoring arrangement has a landing region (behind the Stop sign, Fig. 1b) for landing the traffic monitoring arrangement in the ground; the first housing component 5 and the second housing component 2 are disposed on a common vertical axis of the traffic monitoring arrangement that ends in the landing region; and the local connection region in the direction of the vertical axis is spaced apart from the landing region  by the at least one predetermined breaking point.
Regarding claim 9, in Patement, the flexible sling gear has at least one tensile force limiter (chain 3 is a tension member connected to the bottom of compression spring), or is connected to the first housing component and/or the second housing component by way of at least one tensile force limiter.  

Allowable Subject Matter

Claims 4-8 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 






/JULIE B LIEU/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        
22 Feb 22